


Exhibit 10.3

 

EMPLOYEE MATTERS AGREEMENT

 

BY AND BETWEEN

 

VENTAS, INC.

 

AND

 

CARE CAPITAL PROPERTIES, INC.

 

DATED AS OF AUGUST 17, 2015

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I DEFINITIONS

1

 

 

 

1.1

Definitions

1

 

 

ARTICLE II EMPLOYMENT GENERALLY

6

 

 

 

2.1

Continuation of Employment

6

 

2.2

Service Recognition

6

 

2.3

No Severance Benefits

7

 

2.4

Former Employees

7

 

 

ARTICLE III RETIREMENT PLANS

7

 

 

 

3.1

The Ventas 401(k) Plan and SpinCo 401(k) Plan

7

 

3.2

Reservation of Rights

8

 

 

ARTICLE IV HEALTH AND WELFARE PLANS

8

 

 

 

4.1

SpinCo Health and Welfare Plans

8

 

4.2

Flexible Spending Accounts

9

 

4.3

COBRA and HIPAA Compliance

9

 

4.4

Time-Off Benefits

9

 

4.5

Incurred Claim Definition

9

 

4.6

Workers Compensation

10

 

 

ARTICLE V EQUITY-BASED INCENTIVE PLANS; DEFERRED COMPENSATION PLANS

10

 

 

 

5.1

Adjustment of Equity Awards

10

 

5.2

Establishment of SpinCo Equity Plan

11

 

5.3

Liabilities for Settlement of Awards

12

 

5.4

Deferred Compensation Plans

12

 

 

ARTICLE VI ADDITIONAL COMPENSATION MATTERS; SEVERANCE

13

 

 

 

6.1

Incentive Awards

13

 

6.2

Individual Agreements

13

 

6.3

Severance Liabilities

14

 

 

ARTICLE VII GENERAL AND ADMINISTRATIVE

14

 

 

 

7.1

Sharing of Participant Information

14

 

7.2

Reasonable Efforts/Cooperation

15

 

7.3

No Third-Party Beneficiaries

15

 

i

--------------------------------------------------------------------------------


 

 

7.4

Not a Change in Control

15

 

 

ARTICLE VIII MISCELLANEOUS

15

 

 

 

8.1

Relationship of Parties

15

 

8.2

Affiliates

15

 

8.3

Representations

15

 

8.4

Governing Law

16

 

8.5

Survival of Covenants

16

 

8.6

Force Majeure

16

 

8.7

Notices

16

 

8.8

Termination

16

 

8.9

Severability

17

 

8.10

Entire Agreement

17

 

8.11

Indemnification; Dispute Resolutions

17

 

8.12

Assignment

17

 

8.13

Specific Performance

17

 

8.14

Amendment

18

 

8.15

Rules of Construction

18

 

8.16

Counterparts

18

 

ii

--------------------------------------------------------------------------------


 

EMPLOYEE MATTERS AGREEMENT

 

This EMPLOYEE MATTERS AGREEMENT (the “Agreement”), dated as of August 17, 2015,
is by and among VENTAS, INC., a Delaware corporation (“Ventas”), and CARE
CAPITAL PROPERTIES, INC., a Delaware corporation (“SpinCo” and together with
Ventas, each a “Party” and collectively, the “Parties”).

 

WHEREAS, the board of directors of Ventas has determined that it is in the best
interests of Ventas and its shareholders to create a new publicly traded company
which shall operate the SpinCo Business;

 

WHEREAS, in furtherance of the foregoing, the board of directors of Ventas has
determined that it is appropriate and desirable to separate the SpinCo Business
from the Ventas Business (the “Separation”);

 

WHEREAS, in furtherance of the foregoing, the Parties have entered into a
Separation and Distribution Agreement, dated as of August 17, 2015 (the
“Separation Agreement”) (any capitalized terms used but not defined herein shall
have the meanings given to them in the Separation Agreement), and have entered
or will enter into other Ancillary Agreements that will govern certain matters
relating to the Distribution and the relationship of Ventas, SpinCo and their
respective Affiliates prior to and following the Distribution Date; and

 

WHEREAS, pursuant to the Separation Agreement, the Parties have agreed to enter
into this Agreement for the purpose of allocating assets, liabilities and
responsibilities with respect to certain human resources, employee compensation
and benefits matters between them to the extent not provided in, or varying
from, the Separation Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the respective
agreements and covenants contained in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound hereby, agree as
follows:

 

ARTICLE I

DEFINITIONS

 

1.1                               Definitions. The following terms shall have
the following meanings:

 

“Additional Contribution” has the meaning ascribed thereto in Section 3.1.2 of
this Agreement.

 

“Affiliate” has the meaning ascribed thereto in the Separation Agreement.

 

“Agreement” has the meaning ascribed thereto in the preamble to this Agreement.

 

“Ancillary Agreements” has the meaning ascribed thereto in the Separation
Agreement.

 

“Assets” has the meaning ascribed thereto in the Separation Agreement.

 

--------------------------------------------------------------------------------


 

“Benefit Plan” means, with respect to an entity, each plan, program,
arrangement, agreement or commitment that is an employment, consulting,
non-competition or deferred compensation agreement, or an executive
compensation, incentive bonus or other bonus, employee pension, profit-sharing,
savings, retirement, supplemental retirement, stock option, stock purchase,
stock appreciation rights, restricted stock, operating partnership unit, other
equity-based compensation, severance pay, salary continuation, life, health,
hospitalization, sick leave, vacation pay, paid time-off, disability or accident
insurance plan, program, arrangement, agreement or commitment, corporate-owned
or key-man life insurance or other compensatory or employee benefit plan,
program, arrangement, agreement or commitment, including any “employee benefit
plan” (as defined in Section 3(3) of ERISA), sponsored or maintained by such
entity (or to which such entity contributes or is required to contribute).

 

“COBRA” means the continuation coverage requirements for “group health plans”
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in Code Section 4980B and Sections 601 through 608 of
ERISA, and any similar state group health plan continuation Law, together with
all regulations and proposed regulations promulgated thereunder, including any
amendments or other modifications of such Laws and regulations that may be made
from time to time.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement” means the standard-form Confidentiality Agreement
that Ventas and its Affiliates regularly enter into with their employees (and
any predecessors to such form).

 

“Daily Stock Price” for a particular day for the SpinCo Common Stock or Ventas
Common Stock, as applicable, means the closing price of the applicable stock on
the New York Stock Exchange for such day, as reported by the Wall Street
Journal.

 

“Distribution” has the meaning set forth in the recitals to the Separation
Agreement.

 

“Distribution Date” has the meaning ascribed thereto in the Separation
Agreement.

 

“Effective Time” has the meaning ascribed thereto in the Separation Agreement.

 

“Employee” means any individual who is a full or part-time common law employee
of the applicable entity.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended,
together with the rules and regulations promulgated thereunder.

 

“Force Majeure” has the meaning ascribed thereto in the Separation Agreement.

 

2

--------------------------------------------------------------------------------


 

“Former Employee” means any former Employee or former non-employee director of
Ventas or an Affiliate of Ventas or of SpinCo or an Affiliate of SpinCo, as of
immediately prior to the Effective Time, whether having last been employed or
retained by a member of the Ventas Group or a member of the SpinCo Group,
including retired and other inactive terminated Employees. Without limiting the
generality of the foregoing, individuals who are on long-term disability leave
as of the Effective Time shall be considered Former Employees for purposes of
this Agreement.

 

“Governmental Authority” has the meaning ascribed thereto in the Separation
Agreement.

 

“Group” means either the SpinCo Group or the Ventas Group, as the context
requires.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended.

 

“Individual Agreement” means any individual (a) employment contract,
(b) retention, severance or change in control agreement, (c) expatriate
(including any international assignee) contract or agreement (including
agreements and obligations regarding repatriation, relocation, equalization of
taxes and living standards in the host country), or (d) other agreement
containing restrictive covenants (including confidentiality, non-competition and
non-solicitation provisions) with a Ventas Group Employee or SpinCo Group
Employee that is in effect immediately prior to the Distribution Date.

 

“Law” has the meaning ascribed thereto in the Separation Agreement.

 

“Liabilities” has the meaning ascribed thereto in the Separation Agreement.

 

“Parties” has the meaning ascribed thereto in the preamble to this Agreement.

 

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

 

“Record Date” means the close of business on the date to be determined by the
Ventas board of directors as of the record date for determining holders of
Ventas Common Stock entitled to receive SpinCo Common Stock pursuant to the
Distribution.

 

“Separation” has the meaning ascribed thereto in the recitals to this Agreement.

 

“Separation Agreement” has the meaning ascribed thereto in the recitals to this
Agreement.

 

“Severance Benefits” has the meaning ascribed thereto in Section 6.3.1 of this
Agreement.

 

“SpinCo” has the meaning ascribed thereto in the preamble to this Agreement.

 

3

--------------------------------------------------------------------------------


 

“SpinCo 401(k) Plan” has the meaning ascribed thereto in Section 3.1.1 of this
Agreement.

 

“SpinCo Annual Bonus Plan” has the meaning ascribed thereto in Section 6.1 of
this Agreement.

 

“SpinCo Benefit Plan” means any Benefit Plan sponsored, maintained or
contributed to by a member of the SpinCo Group after the Effective Time, but
excluding any Ventas Benefit Plan.

 

“SpinCo Business” has the meaning ascribed thereto in the Separation Agreement.

 

“SpinCo Common Stock” means a share of common stock, par value $0.01 per share,
of SpinCo.

 

“SpinCo Equity Plan” has the meaning ascribed thereto in Section 5.2 of this
Agreement.

 

“SpinCo Group” has the meaning ascribed thereto in the Separation Agreement.

 

“SpinCo Group Employee” means, as of immediately prior to the Effective Time
(x) each Employee of Ventas and its Subsidiaries who was employed by Healthtrust
L.L.C. and who commences employment with Ventas and its Subsidiaries pursuant to
the acquisition by SpinCo of Healthtrust L.L.C., and (y) each individual listed
on Schedule A, including, in each case, any such Employee who is on an approved
leave at such time, unless the applicable individual is absent as of the
Effective Time due to long-term disability leave.

 

“SpinCo Group Non-Employee Director” means any Person who, immediately following
the Effective Time, is a non-employee director of any member of the SpinCo
Group.

 

“SpinCo Participant” means any SpinCo Group Employee who was, prior to the
Effective Time, a participant in the applicable Ventas Benefit Plan or is, after
the Effective Time, a participant in the applicable SpinCo Benefit Plan, or is a
beneficiary, dependent or alternate payee of such a participant.

 

“SpinCo Ratio” means the quotient obtained by dividing the Ventas Stock Value by
the SpinCo Stock Value.

 

“SpinCo Restricted Share Award” means an award of restricted shares of SpinCo
Common Stock granted pursuant to the SpinCo Equity Plan.

 

“SpinCo Stock Option” means a stock option to purchase shares of SpinCo Common
Stock granted pursuant to a SpinCo Equity Plan.

 

“SpinCo Stock Value” means the average of the per-share Daily Stock Prices of
SpinCo Common Stock on the New York Stock Exchange on the first ten trading days
that immediately follow the Distribution Date.

 

4

--------------------------------------------------------------------------------


 

“SpinCo Welfare Plans” means Welfare Plans that are maintained or contributed to
by a member of the SpinCo Group, but excluding the Ventas Welfare Plans.

 

“Subsidiary” has the meaning ascribed thereto in the Separation Agreement.

 

“Transfer” has the meaning ascribed thereto in Section 3.1.2 of this Agreement.

 

“Transferred Account Balances” has the meaning ascribed thereto in Section 4.2
of this Agreement.

 

“Transition Services Agreement” has the meaning ascribed thereto in the
Separation Agreement.

 

“U.S.” means the United States of America.

 

“Ventas 401(k) Plan” means the Ventas, Inc. 401(k) Profit Sharing Plan.

 

“Ventas Annual Bonus Plans” has the meaning ascribed thereto in Section 6.1 of
this Agreement.

 

“Ventas Benefit Plan” means any Benefit Plan sponsored, maintained or
contributed to by Ventas or any of its Affiliates.

 

“Ventas Business” has the meaning ascribed thereto in the Separation Agreement.

 

“Ventas Common Stock” means a share of common stock, par value $0.25 per share,
of Ventas.

 

“Ventas Deferred Compensation Plans” means the Ventas Executive Deferred Stock
Compensation Plan and the Ventas Nonemployee Directors’ Deferred Stock
Compensation Plan.

 

“Ventas DSUs” means deferred stock units in respect of Ventas Common Stock
issued pursuant to the Ventas Deferred Compensation Plans.

 

“Ventas Equity Plans” means the Ventas, Inc. 2012 Incentive Plan, the
Ventas, Inc. 2006 Incentive Plan (as amended December 8, 2008), the Ventas, Inc.
2006 Stock Plan for Directors, the Ventas, Inc. 2004 Stock Plan for Directors,
the Ventas, Inc. 2000 Incentive Compensation Plan and the Nationwide Health
Properties, Inc. 2005 Performance Incentive Plan.

 

“Ventas ESPP” means the Ventas Employee and Director Stock Purchase Plan.

 

“Ventas Group” has the meaning ascribed thereto in the Separation Agreement.

 

“Ventas Group Employee” means any Employee of Ventas and its Subsidiaries
immediately prior to the Effective Time who is not a SpinCo Group Employee,
including any such Employee (who is not a SpinCo Group Employee) who is on an
approved leave at such time.

 

5

--------------------------------------------------------------------------------


 

“Ventas Group Non-Employee Director” means any Person who, immediately following
the Effective Time, is a non-employee director of any member of the Ventas
Group.

 

“Ventas Participant” means any Ventas Group Employee or Former Employee and who
is, at any time prior to, on, or after the Effective Time, a participant in the
applicable Ventas Benefit Plan or is a beneficiary, dependent or alternate payee
of such a participant.

 

“Ventas Post-Separation Stock Value” means the average of the per-share Daily
Stock Prices of Ventas Common Stock on the New York Stock Exchange on the first
ten trading days that immediately follow the Distribution Date.

 

“Ventas Ratio” means the quotient obtained by dividing the Ventas Stock Value by
the Ventas Post-Separation Stock Value.

 

“Ventas Restricted Share Award” means an award of restricted shares of Ventas
Common Stock granted pursuant to a Ventas Equity Plan.

 

“Ventas RSU Award” means an award of restricted stock units in respect of Ventas
Common Stock granted pursuant to a Ventas Equity Plan.

 

“Ventas Stock Option” means a stock option to purchase shares of Ventas Common
Stock granted pursuant to a Ventas Equity Plan.

 

“Ventas Stock Value” means the Daily Stock Price of Ventas Common Stock on the
Distribution Date (or, if the Distribution Date is not a trading day, the first
trading day immediately preceding the Distribution Date).

 

“Ventas Welfare Plans” means the Ventas Welfare Plans in which SpinCo Group
Employees participate immediately prior to the Effective Time.

 

“Welfare Plan” means a plan that provides for health, welfare or other insurance
benefits (within the meaning of Section 3(1) of ERISA).

 

“Welfare Plan Transition Period” means, unless otherwise agreed by the parties,
the period from the Effective Time through December 31, 2015.

 

ARTICLE II

EMPLOYMENT GENERALLY

 

2.1                               Continuation of Employment. Except as required
by applicable local Law, Ventas and its Affiliates shall take all actions
necessary to ensure that, as of immediately prior to the Effective Time, (i) all
SpinCo Group Employees are employed by a member of the SpinCo Group and (ii) all
Ventas Group Employees are employed by a member of the Ventas Group.

 

2.2                               Service Recognition. SpinCo shall give, or
shall cause its Affiliates to give, each SpinCo Group Employee full credit for
all purposes under any SpinCo Benefit Plan for such SpinCo Group Employee’s
service with Ventas or any of its Affiliates prior to the Effective Time to the
same extent such service was recognized by the corresponding Ventas Benefit Plan

 

6

--------------------------------------------------------------------------------

 

immediately prior to the Effective Time; provided, however, that such service
shall not be recognized to the extent that such recognition would result in the
duplication of benefits or as otherwise provided by applicable Law.

 

2.3                               No Severance Benefits. The Distribution and
the assignment, transfer, or continuation of employment of any Employee of
Ventas or any of its Affiliates in connection therewith (including in accordance
with Section 2.1 hereof) shall not be deemed a termination of employment
entitling such Employee to severance or other similar termination payments or
benefits under any applicable Law, Ventas Benefit Plan or SpinCo Benefit Plan.

 

2.4                               Former Employees. SpinCo shall have no
liability with respect to Former Employees, if any, as of the Effective Time.
Ventas shall retain all liabilities with respect to Former Employees.

 

ARTICLE III

RETIREMENT PLANS

 

3.1                               The Ventas 401(k) Plan and SpinCo 401(k) Plan.

 

3.1.1                     Establishment of Plan and Trust. SpinCo or one of its
Affiliates shall adopt a retirement plan and related trust which are qualified
and tax-exempt pursuant to Code Sections 401(a) and 501(a), respectively, and
which are intended to meet the requirements of Code Section 401(k) (the “SpinCo
401(k) Plan”), and any trust agreement or other plan documents reasonably
necessary in connection therewith, and shall cause a trustee to be appointed for
the SpinCo 401(k) Plan. Such actions shall be completed prior to, or as soon as
reasonably practicable following, the Effective Time.

 

3.1.2                     Assumption of Liabilities; Transfer of Assets. As soon
as practicable after the Effective Time and subject to Applicable Law:
(a) Ventas shall cause the accounts (including any outstanding loan balances) of
each SpinCo Group Employee in the Ventas 401(k) Plan to be transferred to the
SpinCo 401(k) Plan and its related trust; (b) the SpinCo 401(k) Plan shall
assume and be solely responsible for all Liabilities under the SpinCo
401(k) Plan relating to the accounts that are so transferred as of and following
the time of such transfer; and (c) SpinCo shall cause such transferred accounts
to be accepted by the SpinCo 401(k) Plan and its related trust and shall cause
the SpinCo 401(k) Plan to satisfy all protected benefit requirements under the
Code and applicable Law with respect to the transferred accounts (the
“Transfer”). Such Transfer shall be made in (i) cash but only to the extent it
is not practicable to transfer in kind (as determined by the administrator of
the Ventas 401(k) Plan) and (ii) promissory notes evidencing the transfer of
outstanding loans. As soon as practicable after the Effective Time and subject
to Applicable Law, Ventas shall contribute to the account of each SpinCo Group
Employee who is a participant in the SpinCo 401(k) Plan, to the extent not
previously made, any matching contribution that it would ordinarily have made on
behalf of such SpinCo Group Employee in the year in which the Effective Time
occurs with respect to contributions actually made to the Ventas 401(k) Plan by
such SpinCo Group Employee on or prior to the Effective Time (the “Additional
Contribution”), and SpinCo shall cause such amount to be accepted by the SpinCo
401(k) Plan and its related trust for the benefit of each such SpinCo Group
Employee.

 

7

--------------------------------------------------------------------------------


 

3.2                               Reservation of Rights. Except as provided in
Section 3.1, the Parties hereby acknowledge that nothing in this Article III
shall be construed to require (a) Ventas or any of its Affiliates to continue
the Ventas 401(k) Plan before or after the Effective Time, and (b) SpinCo or any
of its Affiliates to continue the SpinCo 401(k) Plan after the Effective Time
following its establishment and receipt of the Asset and Liability transfer
described in Section 3.1. The Parties agree that (i) Ventas reserves the right,
in its sole discretion, to amend or terminate the Ventas 401(k) Plan at any time
following the date of this Agreement in accordance with its terms and applicable
Law, and (ii) SpinCo reserves the right, in its sole discretion, to amend or
terminate the SpinCo 401(k) Plan at any time following the date of this
Agreement in accordance with its terms and applicable Law; provided; however
that no such amendment to either the Ventas 401(k) Plan or the SpinCo
401(k) Plan shall prevent the actions described in Section 3.1.

 

ARTICLE IV

HEALTH AND WELFARE PLANS

 

4.1                               SpinCo Health and Welfare Plans.

 

4.1.1                     Welfare Plan Transition Period; Cessation of
Participation in Ventas Health and Welfare Plans. During the Welfare Plan
Transition Period, SpinCo Group Employees shall continue (and employees of the
SpinCo Group hired during the Welfare Plan Transition Period shall be eligible,
so long as the SpinCo Group provides Ventas with all necessary notifications,
eligibility verifications, and forms) to participate in the Ventas Welfare Plans
providing medical, dental, life insurance, accidental death & dismemberment,
employee assistance, and short-term and long-term disability benefits, on
substantially the same terms applicable to similarly situated Ventas Group
Employees. SpinCo shall reimburse Ventas for the cost of such participation, in
accordance with the provisions of Article II of the Transition Services
Agreement, and such continued participation shall constitute “Services” for
purposes of the Transition Services Agreement. No later than the last day of the
Welfare Plan Transition Period, SpinCo (acting directly or through its
Affiliates) shall establish the SpinCo Welfare Plans. It is the intention of the
parties that SpinCo shall make available to SpinCo Group Employees (including
for this purpose employees of the SpinCo Group hired during the Welfare Plan
Transition Period) and their covered dependents who participate in Ventas
Welfare Plans immediately prior to the conclusion of the Welfare Plan Transition
Period the opportunity to enroll as of the day immediately following the
conclusion of the Welfare Plan Transition Period in SpinCo Welfare Plans.

 

4.1.2                     Allocation of Health and Welfare Plan Liabilities. All
outstanding Liabilities relating to, arising out of, or resulting from health
and welfare claims incurred by or on behalf of SpinCo Group Employees or their
covered dependents under the Ventas Welfare Plans on or before the Distribution
Date, or, in the case of claims under the Ventas Welfare Plans for medical,
dental, life insurance, accidental death & dismemberment, employee assistance,
and short-term and long-term disability benefits, on or before the conclusion of
the Welfare Plan Transition Period, including, in all cases, claims incurred but
not reported, shall (subject to the provisions of Article II of the Transition
Services Agreement) be retained by Ventas.

 

4.1.3                     Waiver of Conditions. To the extent permitted by
applicable Law and the terms of the applicable SpinCo Welfare Plan, SpinCo
(acting directly or through its Affiliates)

 

8

--------------------------------------------------------------------------------


 

shall take commercially reasonable efforts to cause the SpinCo Welfare Plans to
(a) waive all limitations as to preexisting conditions, exclusions, and service
conditions with respect to participation and coverage requirements applicable to
any SpinCo Group Employee, other than limitations that were in effect with
respect to the SpinCo Group Employee under the generally corresponding Ventas
Welfare Plan immediately prior to the conclusion of the Welfare Plan Transition
Period , and (b) waive any waiting period limitation or evidence of insurability
requirement applicable to a SpinCo Group Employee other than limitations or
requirements that were in effect with respect to such SpinCo Group Employee
under the corresponding Ventas Welfare Plan immediately prior to the conclusion
of the Welfare Plan Transition Period. Such waivers shall apply to initial
enrollment in the SpinCo Welfare Plans effective immediately following the
conclusion of the Welfare Plan Transition Period. Following the initial
enrollment, pre-existing condition limitations, exclusions, and services
conditions under the SpinCo Welfare Plans shall apply only to the extent
allowable under HIPAA.

 

4.2                               Flexible Spending Accounts. With respect to
each SpinCo Group Employee, the parties shall use commercially reasonable
efforts to ensure that any health or dependent care flexible spending accounts
as of the Effective Time of such SpinCo Group Employee (whether positive or
negative) (the “Transferred Account Balances”) under Ventas Welfare Plans that
are health or dependent care flexible spending account plans are transferred, as
soon as practicable after the Effective Time, from the Ventas Welfare Plans to
SpinCo or its applicable Subsidiary. SpinCo or its applicable Subsidiary shall
assume responsibility as of the Effective Time for all outstanding health or
dependent care claims under the corresponding Ventas Welfare Plans of each
SpinCo Group Employee for the calendar year in which the Effective Time occurs.

 

4.3                               COBRA and HIPAA Compliance. Ventas shall
continue to be responsible for compliance with the health care continuation
requirements of COBRA (including the requirements under the American Recovery
and Reinvestment Act), and the corresponding provisions of the Ventas Welfare
Plans, with respect to any Employee of any member of the Ventas Group or the
SpinCo Group or any of such employee’s covered dependents who incurs a
qualifying event or loss of coverage under COBRA at or before the Effective Time
(including as a result of the Separation and Distribution). SpinCo shall be
responsible for compliance with the health care continuation requirements of
COBRA, and the corresponding provisions of the SpinCo Welfare Plans, with
respect to any SpinCo Group Employee or any of such employee’s covered
dependents who incurs a qualifying event or loss of coverage under the SpinCo
Welfare Plans after the Effective Time (including during the Welfare Plan
Transition Period, provided that coverage for the duration of such period shall
be provided pursuant to the Ventas Welfare Plans).

 

4.4                               Time-Off Benefits. SpinCo shall credit each
SpinCo Group Employee immediately following the Effective Time with the amount
of accrued but unused paid time-off as such SpinCo Group Employee had under the
applicable Ventas paid time-off policy immediately prior to the Effective Time.

 

4.5                               Incurred Claim Definition. For purposes of
this Article IV, a claim or Liability is deemed to be incurred, unless otherwise
provided in the governing plan document or insurance contract: (a) with respect
to medical, dental, and/or prescription drug benefits, upon the rendering of
health services giving rise to such claim or Liability; (b) with respect to life

 

9

--------------------------------------------------------------------------------


 

insurance, accidental death and dismemberment and business travel accident
insurance, upon the occurrence of the event giving rise to such claim or
Liability; (c) with respect to disability benefits, upon the date of an
Employee’s disability, as determined by the disability benefit insurance carrier
or claim administrator, giving rise to such claim or Liability; and (d) with
respect to a period of continuous hospitalization, upon the date of admission to
the hospital.

 

4.6                               Workers Compensation. The ownership and
administration of workers compensation insurance shall be governed by
Section 5.1 of the Separation Agreement regarding insurance matters. For the
avoidance of doubt, nothing in this Agreement shall be interpreted to allocate
between the Parties the claims and Liabilities under any workers compensation
insurance policies.

 

ARTICLE V

EQUITY-BASED INCENTIVE PLANS; DEFERRED COMPENSATION PLANS

 

5.1                               Adjustment of Equity Awards.

 

5.1.1                     Ventas Stock Options held by Ventas Group Employees,
Ventas Group Non-Employee Directors, SpinCo Group Non-Employee Directors, and
Former Employees. Each Ventas Stock Option held by a Ventas Group Employee, a
Ventas Group Non-Employee Director, SpinCo Group Non-Employee Director, or
Former Employee that is outstanding and unexercised as of immediately prior to
the Effective Time shall be subject to the same terms and conditions after the
Effective Time as the terms and conditions applicable to such Ventas Stock
Option immediately prior to the Effective Time; provided, however, that from and
after the Effective Time:

 

(a)                                 the number of shares of Ventas Common Stock
subject to such Ventas Stock Option, rounded down to the nearest whole number of
shares, shall be equal to the product obtained by multiplying (i) the number of
shares of Ventas Common Stock subject to such Ventas Stock Option immediately
prior to the Effective Time by (ii) the Ventas Ratio; and

 

(b)                                 the per share exercise price of such Ventas
Stock Option, rounded up to the nearest whole cent, shall be equal to the
quotient obtained by dividing (i) the per share exercise price of such Ventas
Stock Option immediately prior to the Effective Time by (ii) the Ventas Ratio.

 

5.1.2                     Ventas Stock Options held by SpinCo Group Employees.
Each Ventas Stock Option held by a SpinCo Group Employee that is outstanding and
unexercised as of immediately prior to the Effective Time shall be converted
into a SpinCo Stock Option and shall otherwise be subject to the same terms and
conditions after the Effective Time as the terms and conditions applicable to
such Ventas Stock Option immediately prior to the Effective Time (except that
references to Ventas in the applicable plan and award agreement shall be deemed
to refer to SpinCo, unless clearly dictated otherwise by context); provided,
however, that from and after the Effective Time:

 

(a)                                 the number of shares of SpinCo Common Stock
subject to such SpinCo Stock Option, rounded down to the nearest whole number of
shares, shall be equal to the product

 

10

--------------------------------------------------------------------------------


 

obtained by multiplying (i) the number of shares of Ventas Common Stock subject
to such Ventas Stock Option immediately prior to the Effective Time by (ii) the
SpinCo Ratio; and

 

(b)                                 the per share exercise price of such SpinCo
Stock Option, rounded up to the nearest whole cent, shall be equal to the
quotient obtained by dividing (i) the per share exercise price of such Ventas
Stock Option immediately prior to the Effective Time by (ii) the SpinCo Ratio.

 

5.1.3                     Ventas RSU Awards, Ventas Restricted Share Awards, and
Ventas DSUs held by Ventas Group Employees, Ventas Group Non-Employee Directors,
SpinCo Group Non-Employee Directors, and Former Employees. Each Ventas RSU
Award, Ventas Restricted Share Award, and Ventas DSU held by a Ventas Group
Employee, Ventas Non-Employee Director, SpinCo Non-Employee Director, or Former
Employee, as applicable, that is outstanding as of immediately prior to the
Effective Time shall be subject to the same terms and conditions after the
Effective Time as the terms and conditions applicable to such Ventas RSU Award,
Ventas Restricted Share Award, or Ventas DSU, as applicable, immediately prior
to the Effective Time; provided, however, that from and after the Effective
Time, the number of shares of Ventas Common Stock to which such Ventas RSU
Award, Ventas Restricted Share Award, or Ventas DSU, as applicable, relates
shall be equal to the product, rounded to the nearest whole number of shares,
obtained by multiplying (a) the number of shares of Ventas Common Stock to which
such Ventas RSU Award, Ventas Restricted Share Award, or Ventas DSU, as
applicable, related immediately prior to the Effective Time by (b) the Ventas
Ratio.

 

5.1.4                     Ventas Restricted Share Awards held by SpinCo Group
Employees. Each Ventas Restricted Share Award held by a SpinCo Group Employee
that is outstanding as of immediately prior to the Effective Time shall be
converted into a SpinCo Restricted Share Award, and shall otherwise be subject
to the same terms and conditions after the Effective Time as the terms and
conditions applicable to such Ventas Restricted Share Award immediately prior to
the Effective Time (except that references to Ventas in the applicable plan and
award agreement shall be deemed to refer to SpinCo, unless clearly dictated
otherwise by context); provided, however, that from and after the Effective
Time, the number of shares of SpinCo Common Stock to which such SpinCo
Restricted Share Award relates shall be equal to the product, rounded to the
nearest whole number of shares, obtained by multiplying (a) the number of shares
of Ventas Common Stock to which such Ventas Restricted Share Award related
immediately prior to the Effective Time by (b) the SpinCo Ratio.

 

5.1.5                     For clarity, neither the Distribution nor the
assignment, transfer, or continuation of employment or service of any Employee
of Ventas or any of its Affiliates or of any non-employee director of any member
of the Ventas Group in connection with the Distribution (including in accordance
with Section 2.1 hereof) shall be deemed to be a termination of employment or
service for purposes of the Ventas Equity Plans and the applicable award
agreements thereunder.

 

5.2                               Establishment of SpinCo Equity Plan. As of or
prior to the Effective Time, SpinCo shall adopt an equity compensation plan (the
“SpinCo Equity Plan”) pursuant to which equity awards may be granted to SpinCo
Group Employees. The SpinCo Equity Plan shall generally provide for the same
types of awards as the Ventas Equity Plan. Ventas and SpinCo

 

11

--------------------------------------------------------------------------------


 

shall take all actions as may be necessary or advisable to adopt and obtain
shareholder and/or board of directors approval of the SpinCo Equity Plan (and
the awards in respect of shares of SpinCo Common Stock thereunder) in order to
satisfy the requirement of Rule 16b-3 under the Exchange Act, and the applicable
rules and regulations of any applicable exchange on which shares of SpinCo
Common Stock will be traded. The SpinCo Equity Plan shall be approved prior to
the Effective Time by a member of the Ventas Group as SpinCo’s sole shareholder.

 

5.3                               Liabilities for Settlement of Awards. Ventas
shall be responsible for all Liabilities (and entitled to the tax deduction)
associated with awards that relate to Ventas Common Stock following the
Effective Time, including without limitation such awards held by Former
Employees and SpinCo Group Non-Employee Directors, and SpinCo shall be
responsible for all Liabilities (and entitled to the tax deduction) associated
with awards that relate to SpinCo Common Stock following the Effective Time.
SpinCo shall notify Ventas of the occurrence of any settlement event with
respect to Ventas Common Stock-based awards of a SpinCo Group Non-Employee
Director as practicable but in no event later than 30 days thereafter and shall
promptly provide to Ventas any other relevant information for purposes of such
settlement.

 

5.4                               Deferred Compensation Plans.

 

5.4.1                     Ventas shall retain, or cause the applicable member of
the Ventas Group to retain, all Assets and all Liabilities arising out of or
relating to the Ventas Deferred Compensation Plans, and shall make payments to
all participants in such Ventas Deferred Compensation Plans who are SpinCo Group
Employees or SpinCo Group Non-Employee Directors in accordance with the terms of
the applicable Ventas Deferred Compensation Plans. SpinCo shall notify Ventas of
the occurrence of any payment event with respect to a SpinCo Group Employee or
SpinCo Group Non-Employee Director under the Ventas Deferred Compensation Plans
as promptly as practicable but in no event later than 30 days thereafter and
shall promptly provide to Ventas any other relevant information for purposes of
payments pursuant to the Ventas Deferred Compensation Plans to SpinCo Group
Employees or SpinCo Group Non-Employee Directors.

 

5.4.2                     Ventas and SpinCo acknowledge that none of the
transactions contemplated by the Separation Agreement will, in and of itself,
constitute a “separation from service” under Section 409A of the Code or trigger
a payment or distribution of compensation under the Ventas Deferred Compensation
Plans and, consequently, that the payment or distribution of any compensation to
which any Ventas Group Former Employee, Ventas Group Non-Employee Director or
SpinCo Group Non-Employee Director is entitled under the Ventas Deferred
Compensation Plans will occur only at such time or times as provided in the
applicable plan document and the applicable deferral election.

 

12

--------------------------------------------------------------------------------


 

ARTICLE VI

ADDITIONAL COMPENSATION MATTERS; SEVERANCE

 

6.1                               Incentive Awards.

 

6.1.1                     Annual Incentive Plan. Immediately prior to the
Effective Time, SpinCo Group Employees shall cease participating in each Ventas
annual bonus plan or policy (“Ventas Annual Bonus Plans”) and, as of the
Effective Time, there shall be an accrual on the financial statements of SpinCo
equal to the amount accrued by Ventas on its financial statements for the period
beginning January 1, 2015 and ending immediately prior to the Effective Time for
SpinCo Group Employees under such plans as appropriate based on the results
achieved to date and the forecasted achievement of applicable annual targets. As
of the Effective Time, SpinCo Group Employees who were eligible to participate
in the Ventas Annual Bonus Plans shall be eligible to participate in the SpinCo
annual bonus plans or policies (“SpinCo Annual Bonus Plans”). SpinCo shall be
solely responsible for funding, paying and discharging all obligations under the
SpinCo Annual Bonus Plans in respect of the annual bonus payable to the SpinCo
Group Employees in respect of the calendar year in which the Effective Time
occurs (and Ventas shall have no liability with respect to annual bonuses for
such year).

 

6.1.2                     Long-Term Incentive Plan. SpinCo shall be solely
responsible for granting any equity-based compensation in respect of the service
of SpinCo Group Employees with the Ventas Group or the SpinCo Group, prior to
and following the Effective Time, respectively. As of the Effective Time, there
shall be an accrual on the financial statements of SpinCo equal to the amount
accrued by Ventas on its financial statements for the period beginning
January 1, 2015 and ending immediately prior to the Effective Time for
equity-based compensation awards previously accrued but ungranted to SpinCo
Group Employees based on the results achieved to date and the forecasted
achievement of applicable annual targets. Ventas shall have no responsibility of
fulfilling its obligations for any previously accrued but ungranted equity-based
compensation awards in respect of the service of SpinCo Group Employees with the
Ventas Group or the SpinCo Group, prior to and following the Effective Time. As
such, Ventas shall have no liability with respect to such equity-based
compensation.

 

6.2                               Individual Agreements. The parties hereto
intend that, as of, and contingent upon, the Effective Time, all Individual
Agreements between any SpinCo Group Employee and any member of the Ventas Group
shall, other than with respect to restrictive covenants contained therein
(including any provisions with respect to the ability to enforce such
restrictive covenants), have been superseded by Individual Agreements between
the applicable SpinCo Group Employee and a member of the SpinCo Group. To the
extent that any such Individual Agreement has not been so superseded as of the
Effective Time, such Individual Agreement, other than with respect to
restrictive covenants contained therein (including any provisions with respect
to the ability to enforce such restrictive covenants), is hereby assigned, as of
the Effective Time, by Ventas (acting directly or through the applicable member
of the Ventas Group) to SpinCo or a member of the SpinCo Group, it being
understood that an Individual Agreement consisting in substance solely of
restrictive covenants (including, without limitation, Confidentiality
Agreements) shall not be so assigned. With respect to restrictive covenants set
forth in Individual Agreements (including in Confidentiality Agreements), Ventas
or the applicable member of the Ventas Group may continue to enforce such
covenants following the

 

13

--------------------------------------------------------------------------------


 

Effective Time as provided in such Individual Agreements; provided, however,
that (a) the Effective Time shall be treated as the date of termination of
employment for purposes of the duration of any such restrictive covenants and
(b) in no event may a member of the Ventas Group enforce any such restrictive
covenant against a SpinCo Group Employee or former SpinCo Group Employee for
actions taken in such individual’s capacity as a SpinCo Group Employee that are
reasonably related to the SpinCo Business, and in no event shall service to the
SpinCo Group be deemed to violate any non-competition covenants in favor of any
member of the Ventas Group. The parties shall take commercially reasonable
efforts to effectuate the intent of this Section 6.2.

 

6.3                               Severance Liabilities.

 

6.3.1                     Severance Liabilities of SpinCo. SpinCo shall be
solely responsible for all Liabilities in respect of all the costs of providing
benefits under any applicable severance, separation, redundancy, termination or
similar plan, program, practice, contract, agreement, law or regulation (such
benefits to include any medical or other welfare benefits, outplacement
benefits, accrued vacation, and taxes) (collectively, “Severance Benefits”)
relating to the termination or alleged termination of employment of any SpinCo
Group Employee that occurs on or after the Distribution Date.

 

6.3.2                     Severance Liabilities of Ventas. Ventas shall be
solely responsible for all Liabilities in respect of all the costs of providing
the Severance Benefits relating to the termination or alleged termination of
employment of any Ventas Group Employee that occurs before, on, or after the
Distribution Date.

 

6.3.3                     Code Section 409A. Notwithstanding anything to the
contrary herein, if any of the provisions of this Agreement would result in
imposition of taxes and/or penalties under Section 409A of the Code, Ventas and
SpinCo shall cooperate in good faith to modify the applicable provision so that
such taxes and/or penalties do not apply in order to comply with the provisions
of Section 409A of the Code, other applicable provisions of the Code and/or any
rules, regulations or other regulatory guidance issued under such statutory
provisions.

 

ARTICLE VII

GENERAL AND ADMINISTRATIVE

 

7.1                               Sharing of Participant Information. Ventas and
SpinCo shall share, and Ventas shall cause each other member of the Ventas Group
to share, and SpinCo shall cause each other member of the SpinCo Group to share
with each other and their respective agents and vendors (without obtaining
releases) all participant information necessary for the efficient and accurate
administration of each of the SpinCo Benefit Plans and the Ventas Benefit Plans.
Ventas and SpinCo and their respective authorized agents shall, subject to
applicable laws, be given reasonable and timely access to, and may make copies
of, all information relating to the subjects of this Agreement in the custody of
the other Party, to the extent necessary for such administration. Until the
Distribution Date, all participant information shall be provided in the manner
and medium applicable to participating companies in Ventas Benefit Plans
generally, and thereafter all participant information shall be provided in a
manner and medium as may be mutually agreed to by Ventas and SpinCo.

 

14

--------------------------------------------------------------------------------


 

7.2                               Reasonable Efforts/Cooperation. Each of the
Parties hereto will use its commercially reasonable efforts to promptly take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable under applicable laws and regulations to
consummate the transactions contemplated by this Agreement. Without limiting the
generality of the foregoing, subject to applicable Law, Ventas shall make
commercially reasonable efforts to provide SpinCo with access to, or copies of,
(a) the employee records and files of the SpinCo Group Employees, and
(b) employee data, beneficiary designations, and similar information utilized
for purposes of the Ventas Benefit Plans. Each of the Parties hereto shall
cooperate fully on any issue relating to the transactions contemplated by this
Agreement for which the other Party seeks a determination letter or private
letter ruling from the Internal Revenue Service, an advisory opinion from the
Department of Labor or any other filing (including, but not limited to,
securities filings (remedial or otherwise)), consent or approval with respect to
or by a Governmental Authority in any jurisdiction in the U.S. or abroad.

 

7.3                               No Third-Party Beneficiaries. Except as
expressly provided for in this Agreement or the Separation Agreement, no
provision of this Agreement or any of the other Transaction Documents shall be
construed to create any right, or accelerate entitlement, to any compensation or
benefit whatsoever on the part of any Ventas Group Employee, SpinCo Group
Employee or any Former Employee, or future Employee of Ventas or any of its
Affiliates or SpinCo or any of its Affiliates under any Ventas Benefit Plan or
SpinCo Benefit Plan or otherwise, nor shall any such provision be construed as
an amendment to any employee benefit plan or other employee compensatory or
benefit arrangement. Furthermore, nothing in this Agreement is intended to
confer upon any Employee or Former Employee any right to continued employment or
continued service, any recall or similar rights to an Employee on layoff or any
type of approved leave, or to change the employment status of any Employee from
“at will.”

 

7.4                               Not a Change in Control. The Parties
acknowledge and agree that the transactions contemplated by the Separation
Agreement and this Agreement do not constitute a “change in control” for
purposes of any Ventas Benefit Plan or SpinCo Benefit Plan.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1                               Relationship of Parties. Nothing in this
Agreement shall be deemed or construed by the Parties or any third party as
creating the relationship of principal and agent, partnership or joint venture
between the Parties, it being understood and agreed that no provision contained
herein, and no act of the Parties, shall be deemed to create any relationship
between the Parties other than the relationship set forth herein.

 

8.2                               Affiliates. Each of Ventas and SpinCo shall
cause to be performed, and hereby guarantees the performance of, all actions,
agreements and obligations set forth in this Agreement to be performed by each
of their respective Affiliates.

 

8.3                               Representations. Ventas represents on behalf
of itself and on behalf of other members of the Ventas Group, and SpinCo
represents on behalf of itself and on behalf of other members of the SpinCo
Group, as follows:

 

15

--------------------------------------------------------------------------------

 

8.3.1                     Corporate Power. Each such Person has the requisite
corporate power and authority and has taken all corporate action necessary in
order to execute, deliver and perform this Agreement and to consummate the
transactions contemplated hereby and thereby.

 

8.3.2                     Due Execution. This Agreement has been duly executed
and delivered by it and constitutes a valid and binding agreement of it
enforceable in accordance with the terms thereof.

 

8.4                               Governing Law. This Agreement (and any claims
or disputes arising out of or related hereto or to the transactions contemplated
hereby or to the inducement of any party to enter herein, whether for breach of
contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall be governed by and construed and interpreted in
accordance with the Laws of the State of Delaware irrespective of the choice of
laws principles of the State of Delaware including all matters of validity,
construction, effect, enforceability, performance and remedies.

 

8.5                               Survival of Covenants. Except as expressly set
forth in any other Ancillary Agreement, the covenants and other agreements
contained in this Agreement, and Liability for the breach of any obligations
contained herein or therein, shall survive each of the transactions described in
the Plan of Reorganization (as defined in the Separation Agreement) and the
Distribution and shall remain in full force and effect.

 

8.6                               Force Majeure. No Party shall be deemed in
default of this Agreement or, unless otherwise expressly provided therein, any
other Ancillary Agreement for any delay or failure to fulfill any obligation
(other than a payment obligation) hereunder or thereunder so long as and to the
extent to which any delay or failure in the fulfillment of such obligation is
prevented, frustrated, hindered or delayed as a consequence of circumstances of
Force Majeure. In the event of any such excused delay, the time for performance
of such obligations (other than a payment obligation) shall be extended for a
period equal to the time lost by reason of the delay. A Party claiming the
benefit of this provision shall, as soon as reasonably practicable after the
occurrence of any such event, (a) provide written notice to the other Party of
the nature and extent of any such Force Majeure condition; and (b) use
commercially reasonable efforts to remove any such causes and resume performance
under the Ancillary Agreements, as applicable, as soon as reasonably
practicable.

 

8.7                               Notices. All notices, requests, claims,
demands and other communications under this Agreement shall be in writing and
shall be given or made (and shall be deemed to have been duly given or made upon
receipt) in accordance with Section 10.5 of the Separation Agreement.

 

8.8                               Termination. Notwithstanding any provision to
the contrary, this Agreement may be terminated and the Distribution abandoned at
any time prior to the Effective Time by and in the sole discretion of Ventas
without the prior approval of any Person, including SpinCo. In the event of such
termination, this Agreement shall become void and no Party, or any of its
officers and directors, shall have any liability to any Person by reason of this
Agreement. After the Effective Time, this Agreement may not be terminated except
by an agreement in writing signed by each of the Parties.

 

16

--------------------------------------------------------------------------------


 

8.9                               Severability. If any provision of this
Agreement or any Ancillary Agreement or the application thereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof or thereof, or the
application of such provision to Persons or circumstances or in jurisdictions
other than those as to which it has been held invalid or unenforceable, shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated thereby. Upon such determination, the Parties shall negotiate in
good faith in an effort to agree upon such a suitable and equitable provision to
effect the original intent of the Parties

 

8.10                        Entire Agreement. Except as otherwise expressly
provided in this Agreement, this Agreement (including the Schedules hereto) and
the applicable provisions of the Separation Agreement together constitute the
entire agreement of the Parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and undertakings, both written and
oral, between or on behalf of the Parties with respect to the subject matter of
this Agreement.

 

8.11                        Indemnification; Dispute Resolutions. Article IV of
the Separation Agreement governs the Parties’ indemnification rights and
obligations and Article VII of the Separation Agreement governs the resolution
of any dispute between the Parties.

 

8.12                        Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns; provided, however, that neither party hereto may assign its
rights or delegate its obligations under this Agreement without the express
prior written consent of the other party. Notwithstanding the foregoing, no such
consent shall be required for the assignment of a party’s rights and obligations
under this Agreement and the Ancillary Agreements (except as may be otherwise
provided in any such Ancillary Agreement) in whole (i.e., the assignment of a
party’s rights and obligations under this Agreement and all Ancillary Agreements
all at the same time) in connection with a change of control of a party so long
as the resulting, surviving or transferee Person assumes all the obligations of
the relevant party thereto by operation of Law or pursuant to an agreement in
form and substance reasonably satisfactory to the other party. Nothing herein is
intended to, or shall be construed to, prohibit either party or any member of
its Group from being party to or undertaking a change of control. Except as
provided in Article IV of the Separation Agreement with respect to Indemnifying
Parties (as defined in the Separation Agreement), this Agreement is for the sole
benefit of the Parties and members of their respective Group and their permitted
successors and assigns and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

8.13                        Specific Performance. Subject to the provisions of
Article VII of the Separation Agreement, in the event of any actual or
threatened default in, or breach of, any of the terms, conditions and provisions
of this Agreement, the Party or Parties who are or are to be thereby aggrieved
shall have the right to specific performance and injunctive or other equitable
relief (on an interim or permanent basis) of its rights under this Agreement, in
addition to any and all other rights and remedies at law or in equity, and all
such rights and remedies shall be cumulative. The Parties agree that the
remedies at law for any breach or threatened breach, including monetary damages,
may be inadequate compensation for any loss and that any defense in any action
for specific performance that a remedy at law would be adequate is waived. Any

 

17

--------------------------------------------------------------------------------


 

requirements for the securing or posting of any bond with such remedy are waived
by each of the Parties.

 

8.14                        Amendment. No provision of this Agreement may be
amended or modified except by a written instrument signed by all the Parties. No
waiver by any Party of any provision of this Agreement shall be effective unless
explicitly set forth in writing and executed by the Party so waiving. The waiver
by any Party of a breach of any provision of this Agreement shall not operate or
be construed as a waiver of any other subsequent breach.

 

8.15                        Rules of Construction. Interpretation of this
Agreement shall be governed by the following rules of construction (a) words in
the singular shall be held to include the plural and vice versa and words of one
gender shall be held to include the other gender as the context requires,
(b) references to the terms Article, Section, paragraph, clause, Exhibit and
Schedule are references to the Articles, Sections, paragraphs, clauses, Exhibits
and Schedules of this Agreement unless otherwise specified, (c) the terms
“hereof,” “herein,” “hereby,” “hereto,” and derivative or similar words refer to
this entire Agreement, including the Schedules and Exhibits hereto,
(d) references to “$” shall mean U.S. dollars, (e) the word “including” and
words of similar import when used in this Agreement shall mean “including
without limitation,” unless otherwise specified, (f) the word “or” shall not be
exclusive, (g) references to “written” or “in writing” include in electronic
form, (h) unless the context requires otherwise, references to “Party” shall
mean Ventas or SpinCo, as appropriate, and references to “Parties” shall mean
Ventas and SpinCo, (i) provisions shall apply, when appropriate, to successive
events and transactions, (j) the table of contents and headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement, (k) Ventas and SpinCo have each
participated in the negotiation and drafting of this Agreement and if an
ambiguity or question of interpretation should arise, this Agreement shall be
construed as if drafted jointly by the Parties and no presumption or burden of
proof shall arise favoring or burdening either Party by virtue of the authorship
of any of the provisions in this Agreement or any interim drafts of this
Agreement, and (l) a reference to any Person includes such Person’s successors
and permitted assigns.

 

8.16                        Counterparts. This Agreement may be executed in one
or more counterparts, and by the different Parties in separate counterparts,
each of which when executed shall be deemed to be an original but all of which
taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
portable document format (PDF) shall be as effective as delivery of a manually
executed counterpart of any such Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

 

 

VENTAS, INC.

 

 

 

By:

/s/ Brian K. Wood

 

Name: Brian K. Wood

 

Title: Sr. Vice President & Chief Tax Officer

 

 

 

CARE CAPITAL PROPERTIES, INC.

 

 

 

By:

/s/ Raymond J. Lewis

 

Name: Raymond J. Lewis

 

Title: Chief Executive Officer

 

[Signature Page to Employee Matters Agreement]

 

--------------------------------------------------------------------------------
